DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method as claimed that included ) positioning the first workpiece adjacent the second workpiece with the first faying surface being in engagement with the second faying surface; (c) reciprocating the first workpiece and the second workpiece against one another such that the first faying surface moves relative to the second faying surface by a sweep length, and a temperature at the first and second faying surfaces increases to create a weld interface; (d) as the weld process progresses and each of the first workpiece and second workpiece are consumed into the weld interface, adjusting the sweep length such that the sweep length remains equal to a difference between the second faying length and the first faying length; and (e) stopping the reciprocating and allowing the first workpiece and the second workpiece to cool to weld the first workpiece and the second workpiece together, wherein at least one of the first faying length and the second faying length increases as the first workpiece and second workpiece are consumed into the weld interface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735